Citation Nr: 9900908	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-03 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1955 to June 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bipolar disorder.


REMAND

In the veterans VA Form 9 dated in February 1997, she 
indicated that she wanted to appear personally before a 
member of the Board of Veterans' Appeals (Board) at the 
regional office.  Subsequently, the veteran had a local 
hearing in February 1997.  The case was forwarded to the 
Board.  Thereafter, the Board sent the veteran a letter dated 
in December 1998, requesting clarification as to her initial 
request for a hearing before a member of the travel board.  
The record then shows that the veteran responded in a letter, 
dated in December 1998, stating that she wishes to have a 
hearing before a traveling member of the Board.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should schedule a travel board 
hearing, to include a videoconference 
hearing, if so desired, for the veteran.  
Through a letter, the RO should inform 
the veteran of the date, time, and 
location of the hearing.  The RO should 
ensure that all arrangements are so 
documented.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
